869 F.2d 1494
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Carl Victor DARVILLE, Defendant-Appellant.
No. 88-3657.
United States Court of Appeals, Sixth Circuit.
Dec. 2, 1988.

Before KEITH and KRUPANSKY, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
The defendant appeals his conviction for conspiracy to distribute cocaine in violation of 21 U.S.C. Sec. 846.  On September 19, 1988, this Court entered an order directing the defendant to show cause within twenty-one (21) days why this appeal should not be dismissed for lack of appellate jurisdiction.  The defendant has not filed a response.


2
For purposes of 28 U.S.C. Sec. 1291, the final judgment was entered on October 7, 1987 when the district court entered the judgment and commitment order.  The notice of appeal filed July 20, 1988 was two hundred and forty-seven days (247) late.  Rules 4(b) and 26, Fed.R.App.P.  The record does not reflect that the defendant either sought or received an extension of time in which to appeal.  Accordingly,


3
It is ORDERED that the show cause order entered September 19, 1988 is hereby discharged and this appeal is dismissed for lack of appellate jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.